United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
               IN THE UNITED STATES COURT OF APPEALS              February 11, 2004

                        FOR THE FIFTH CIRCUIT                  Charles R. Fulbruge III
                                                                       Clerk


                               No. 03-30334
                             Summary Calendar



VIDALE J. TASBY,

           Plaintiff-Appellant,

                                  versus

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY;
DONALD BARR; DOUG DURETT; BILLY ORR; RANDY RITCHEL;
CAROL DUTHU; DAVE ANKERBAND; EDMUNDO GUITERREZ;
DAVID JONES; RICHARD L. STADLER; ROBERT RACHEL;
CLARENCE PARKER; RANDOLPH BEAUBOEUF; JOSEPH TURNER,

           Defendants-Appellees.



           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 00-CV-577


Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Vidale G. Tasby, Louisiana prisoner # 330329, appeals the

district   court’s   grant   of   summary   judgment   in    favor    of   the

defendants on his 42 U.S.C. § 1983 action challenging his placement

in behind-the-back restraints (back restraints).            We affirm.

     Tasby argues first that the defendants placed him in back

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
restraints after disciplinary convictions without notice or a

hearing in violation of the Due Process Clause.                          He has not shown,

however, that any punishment arising from the use of these back

restraints constituted an “atypical and significant hardship on

[him] in relation to the ordinary incidents of prison life.”1                               The

record indicates that Tasby had to wear back restraints for only

short periods of time when he was outside of his cell.

      Tasby next asserts that his placement in the back restraints

constituted deliberate indifference to his serious medical needs.

He claims that the back restraints caused him to break out in a

rash, that they prevented him from using his inhaler, that they

prevented him from breaking his fall with his hands when he fell,

and   that    they     caused   injury       to    his    shoulders          and   back.    His

assertion     that     he    suffered    a    rash       as    a    result    of   the     back

restraints, however, does not establish that he suffered “serious

harm.”2      Tasby likewise has not established that he suffered any

harm, let alone “serious harm,” based on an alleged inability to

use   an     inhaler    to    treat     his       hay    fever       while    in   the     back

restraints.3     His     contention      that       he    fell       while    suffering      an

allergic reaction and could not reach his inhaler is raised for the



      1
      Sandin v. Conner,            515 U.S. 472,       484   (1995)    (internal
citations omitted).
      2
       Farmer v. Brennan, 511 U.S. 825, 847 (1994).
      3
       Farmer, 511 U.S. at 847.

                                              2
first time on appeal and will not be considered.4

     Tasby’s    arguments   concerning   his   fall   similarly   fail   to

provide any basis for relief.    He has not shown that the defendants

were aware of a “substantial risk of serious harm” surrounding the

fall that he suffered,5 and he received treatment after he slipped

and fell.      His disagreement with the treatment he received is

insufficient to warrant relief under 42 U.S.C. § 1983.6           Finally,

Tasby’s allegations that the back restraints caused calcification

in his shoulder are conclusional, and thus are also insufficient to

warrant federal relief in light of the medical evidence presented

by the defendants.7

     Tasby does not challenge on appeal the district court’s

dismissal of his claims against the defendants in their official

capacities, the dismissal of one defendant for lack of service of

process, the finding that the directive authorizing back restraints

was constitutional, and the dismissal without prejudice of his

state-law claims.     Although Tasby lists as an appellate issue the

assertion that the district court erred in allowing the defendants

to file a second motion for summary judgment, he does not present


     4
      Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th
Cir. 1999).
     5
      Farmer, 511 U.S. at 847.
     6
      Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
     7
      See Michaels v. Avitech, Inc., 202 F.3d 746, 754-55 (5th Cir.
2000).

                                   3
any argument on this allegation. These claims are therefore deemed

abandoned.8

     The judgment of the district court is AFFIRMED.




     8
      See Yohey v. Collins, 985 F.3d 222, 224-25 (5th Cir. 1993);
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.3d 744, 748
(5th Cir. 1987).

                                4